BIONEUTRAL GROUP, INC. 211 Warren Street Newark, New Jersey07103 June 3, 2011 VIA EDGAR AND FACSIMILE Andrew D. Mew United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: BioNeutral Group, Inc. Form 10-K for the Fiscal Year Ended October 31, 2010 Filed February 15, 2011 File No. 333-149235 Dear Mr. Mew: We acknowledge receipt of the letter of comment, dated May 20, 2011, from the Division of Corporation Finance (the “Comment Letter”) with regard to the above-captioned matters.We are in the process of preparing our response to the Comment Letter.However, we would like to request additional time to complete our response. Today Tom Cunningham, our CFA, spoke via telephone with Mr. Millwood Hobbs.Mr. Hobbs and Mr. Cunningham together arranged for an extension of time to file our response to the Division of Corporation Finance on or before June 17, 2011.I acknowledge that we will have our response filed on or before June 17, 2011. If you have any questions, please feel free to contact our outside counsel, Robert H. Friedman, at (212) 451-2220 or Jason S. Saltsberg at (212) 451-2320. Sincerely, /s/ Stephen Browand Stephen Browand President and Chief Executive Officer cc: Robert H. Friedman, Esq., Olshan Grundman Frome Rosenzweig & Wolosky LLP
